*351ON REHEARING.
ANDERSON, C. J.
(5) Notwithstanding this cause had been submitted some months previous to the preparation and consideration of the foregoing opinion, we did not have the benefit of a brief from the appellee. It is now suggested, upon application for rehearing, that the opinion takes no account of the last part of the evidence of one of the defendant’s witnesses, J. L. Powell, and which ivas sufficient to carry the case to the jury upon the wanton count-. This evidence will be set out by the reporter.
This application has been considered by the entire court, and, after a careful examination of the evidence relied on by the movant, we are of the opinion that it fails to establish notice or to create a reasonable inference that the defendant’s agents or servants knew of the dangerous condition of the pole prior to the injury to the plaintiff. The application for a rehearing is, accordingly, overruled.
Application overruled.
All the Justices concur.